DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 07/14/2022. Claims 1-2, 5-7, 10-12, and 15 are pending and have been examined. Hence, this action has been made FINAL.
Any objections/rejections not mentioned in this Office Action has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
With respect to the 35 USC 101 rejections, the Applicant has not formally elected into the DSMER program and hence the Examiner has interpreted such to mean the Applicant does not wish to elect into this program. Further, the Applicant asserts that the Office Action failed to indicate a clear indication of which type of abstract idea claims 1, 2, 5-7, 10-12, and 15 cover. The Examiner respectfully disagrees. The Examiner on page 8, 2nd to last paragraph clearly notes the abstract idea category of “human organizing of activities”. The Examiner  in the next paragraph further describes the additional limitations. Hence, the Applicant is directed to review the 35 USC 101 rejections as presented in the non-final rejection.
With respect to the Double patenting rejections, the Applicant wishes to submit a Terminal Disclaimer when this rejection is the only rejection remaining. Hence, this rejection has been maintained.
With respect to the 35 USC 102 rejections of claims 1-15 in view of Peters, the Applicant asserts that a substantial portion of Peters is not prior art. More specifically, the Applicant notes that paragraphs [0110]-[0390] are not present in the parent applications 16/516731 and 16/129137 and thus these portions do not qualify as prior art. As a result, the Applicant amended the independent claims to include features from 3, 4, 8, 9, 13, and 14. The Examiner respectfully disagrees. The fact that these paragraphs are not in the parent applications does not mean the Peters reference is not valid. The Examiner will cite the support for each limitation in the parent application. Claims 3, 8, and 13 recite features related to extraction of audience features from audience data in association with speech made by a user. In 16/513731 (now patent 10,757,367), Peters in col. 4, lines 37-43 describes the measuring of various features of endpoints. The Examiner cited originally to Peters based on the emotion and other features of the audience. Here, in the parent application this is the same as facial expression is captured as well as other features. Figure 2A, element 30 further determines a score related to emotions as well. Further, claims 3, 8, and 13 recite that an audience classification of the one or more audience features are made. Previously, the Peters reference, which was cited, noted an aggregation to determine average engagement scores across participants. The parent application 16/513731 (US 10,767,367) in Figure 2A, shows a collaboration score for the whole group being computed in element 32. In col. 9, lines 54-60, this collaboration score can be in the form of a weighted average. Claims 4, 9 and 14 recite that the performance classification is further based on the audience classification. The original citation in Peters described how the audience characteristics are used in determining recommendations and to measure if average level of emotion or attribute satisfies a threshold. The parent application 16/513731 (US 10,767,367) as shown previously provides an average in computing the collaboration score in col. 9, lines 54-60 and further in col. 8, lines 16-20 describes use of the collaboration score in order to select an action which be taken to improve the score. Thus, as in the child application an action is determined based on the score. 
Hence, the Applicant’s argument is not persuasive.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6,  and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 12, and 17 of copending Application No. 16176551 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the co-pending claims are similar in scope to that of the instant application. Please see the claim mapping below in the table.
Further the following claims map to the co-pending application, where Claim (I) (Instant): Claim (P) (Co-pending).
claim 1 (I): Claim 1 (P); Claim 2 (I): Claim 1 (P)+secondary reference; Claim 5 (I): Claim 5 (P) +secondary reference; Claim 6 (I): Claim 17 (P); Claim 7 (I): Claim 17 (P) +secondary reference; Claim 10 (I): 17Claim (P) +secondary reference; Claim 11 (I): Claim 9 (P); Claim 12 (I): Claim 9 (P) +secondary reference ; Claim 15 (I): Claim 9 (P)+secondary reference.  
Instant Application: 16/583339
CO-Pending Application: 16/176551
Claim 1: A method comprising: 




retrieving, by one or more processors, speaker data regarding a speech made by a user; 




separating, by the one or more processors, the speaker data into one or more speaker modalities;

extracting, by the one or more processors, one or more audience features from audience data gathered in association with the speech made by the user; generating, by the one or more processors, an audience classification of the one or more audience features

extracting, by the one or more processors, one or more speaker features from the speaker data for the one or more speaker modalities; 

generating, by the one or more processors, a performance classification based on the one or more speaker features and the audience classification; and 

















sending, by the one or more processors, to the user guidance regarding the speech based on the performance classification.
Claim 1: A method for improving a spoken presentation of a user in real time using internet of things (loT) feedback, the method comprising: 

capturing a set of data representative of a speaking performance associated with a user, the captured set of data including an audience reaction to the speaking performance; 

analyzing the captured data by assigning a set of values to a verbal element of the speaking performance of the user, a non-verbal element of the speaking performance of the user, and a paralanguage element of the speaking performance of the user, and a verbal element, a non-verbal element, and a paralanguage element of the audience reaction to the speaking performance to generate a speaking performance profile of the user;


 comparing the speaking performance profile of the user to a reference speaking performance profile having a set of values that indicate an optimal verbal speaking performance, non-verbal speaking performance, and paralanguage speaking performance and audience reaction for the user; 


generating, based on the comparison, a set of performance improvement strategies for the user; 


selecting a performance improvement strategy from the set of performance improvement strategies based on an identification of an availability of a set of loT devices for delivery of at least one of the set of performance improvement strategies; and 


communicating, responsive to the captured speaking performance associated with the user, instructions to deliver the selected performance improvement strategy to the user through an output user interface of the available IoT device during the speaking performance.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 5, 7, 10, 12, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17 of copending Application No. 16176551 (reference application) in view of Peters (US 2021/0076002). The co-pending application does not specifically teach the multimodal neural network as claimed in these claims. Peters does teach this in [0351]-[0353] and [0121]. Therefore, it would have been obvious to one of ordinary skilled in the art to have included such a model in order to enhance multiparty video conferences and increase collaboration (see Peters [0006]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 5-7, 10-12, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 6 and 11 recite “retrieving … speaker data regarding a speech made by a user; separating … the speaker data into one or more speaker modalities; extracting … one or more speaker features from the speaker data for the one or more speaker modalities; generating… a performance classification based on the one or more speaker features; and sending … to the user guidance regarding the speech based on the performance classification.”
The limitation of “retrieving…”, “separating…”, “extracting…”, “extracting…”, “generating…”, “generating…”, “sending…”  as drafted covers a human organizing of activities. More specifically, a teacher providing a lecture to a classroom, analyzing the speech and emotion as facial information of the teacher and analyzing student behavior who are listening to the lecture and generating the overall mood. Then, performing a classification based on the information collected and providing guidance and tip on how to speak better or improve based on the students and teacher.
This judicial exception is not integrated into a practical application. In particular, claims 1, 6 and 11 recite additional element of “processor”, “memory” as per the independent claims. For example, in [0017] and [0019] of the as filed specification, there is description of using a general-purpose computing environment or computing device. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claim 2, 5, 7, 10, 12 and 15 the claim relates defining the speaker modalities. This relates to a human knowing a model or determining a multimodal neural model to use in order to convert the speech to text, speaker body movement tracking and similarly with respect to the audience information. No additional limitations are present. These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peters (US 2021/0076002).
As to claim 1, Peters teaches a method comprising: 
retrieving, by one or more processors, speaker data regarding a speech made by a user (see [0071], where moderator receives media stream 100 which includes speech and image of the participant at the endpoint); 
separating, by the one or more processors, the speaker data into one or more speaker modalities (see [0071]-[0072], where moderator processes the audio and video stream); 
extracting, by the one or more processors, one or more speaker features from the speaker data for the one or more speaker modalities (see [0072], where characteristics of the media stream are determined such as frequency and duration of the participant, gaze direction, when the user is speaking, movement, intonation, gesture, expressions of face, etc.); 
extracting, by the one or more processors, one or more audience features from audience data gathered in association with the speech made by the user (see [0142], [0144], where measurement of how audience is responding is taken and where measures of emotion and other attributes for an audience is made); and 
generating, by the one or more processors, an audience classification of the one or more audience features (see [0257]-[0260], where aggregated information is created in order to determine average engagement score across participants as well as determine for other attributes such as happiness, sadness, anger, attention, boredom).
generating, by the one or more processors, a performance classification based on the one or more speaker features (see [0073]-[0075], where feature scores are determined and combined to determine participation level, engagement) and the audience classification (see [0297]-[0298], [0301], where audience characteristics are used in determining recommendations and to measure if average level of emotion or cognitive attribute satisfies a threshold); and 
sending, by the one or more processors, to the user guidance regarding the speech based on the performance classification (see [0089],[0093], where instructions are provided on what actions should take place to improve conference to the participant and where suggestions of moderator actions directed and displayed to the organizer).
As to claim 6 and 11, apparatus claims 6 and 11 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 6 and 11 are similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Peters teaches as to claim 6 a computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising: program instructions to (see [0395], computer program product comprising computer program instructions encoded on a computer readable medium and executed by a processor). Furthermore, Peters teaches as to claim 11, with the same citations as in claim 6.

	As to claim 2, 7, and 12, Peters teaches wherein the speaker modalities include one or more of the following modalities of a multimodal neural network: speech audio modal (see [0351]-[0353], where speaking tone and speaking rate is used to correlate to emotion via a neural network), speech text modal, speech video modal (see [0131], where voice and facial information is used as part of the neural network), speaker body language modal (see [0131], where voice and body movement is used as part of the neural network), speech content modal, speech intonation modal (see [0351]-[0353], where speaking tone is used to correlate to emotion via a neural network), and speaker expression modal (see [0119], [0131] where neural network micro expressions are determined from emotion information and video feed).

	As to claim 5, 10, and 15, Peters teaches wherein the one or more audience features are separated into one or more of the following modalities of a multimodal neural network (see [0255], where ML models are used to receive image data directly in order to process to determine cognitive and emotional attributes and see remote participants 1520a-1520c and input of information to 1510 and models 1512): audience audio modal (see [0351]-[0353], where speaking tone and speaking rate is used to correlate to emotion via a neural network and see [0135], where presenter and audience emotion and feedback determined), audience video modal (see [0131], where voice and facial information is used as part of the neural network), audience auditory feedback modal, audience posture feedback modal (see [0131], where voice and body movement is used as part of the neural network), audience expression feedback modal (see [0119], [0131] where neural network micro expressions are determined from emotion information and video feed), and environment feedback modal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baseemir (US 9,792,908) is cited to disclose user speech delivery and audience reaction (see col. 2, lines 34-41). Hoory (US 2011/0144990) is cited to disclose rating of speech naturalness based on human testers (see abstract). Aggarwal (US 2015/0339940) is cited to disclose response grading based on crowd grading (see [033]). Allen (US 2016/0170967) is cited to disclose determining of audience feedback (see figure 12). Briggs (US 2017/0169727) is cited to disclose real time feedback of orator based on audience feedback (see abstract). Agrawal (US 2020/0244380) is cited to disclose providing audience awareness to a speaker (see abstract).
CN 106847263 is cited to disclose lecture evaluation based on audience feedback. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
09/11/2022